Citation Nr: 0033549	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to 38 U.S.C.A. §§ 1114(r)(1) and 
1114(r)(2).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. L Smith, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO).  The case was remanded to the RO for 
further development by the Board in September 1999.  The 
requested development was accomplished, the veteran's claim 
remained denied, and the case is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has established service connection for 
bilateral defective vision with light perception, evaluated 
as 100 percent disabling; amputation of the right forearm, 
evaluated as 70 percent disabling; post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; nonunion 
of the right and left tibia and fibula, evaluated as 40 
percent disabling; scars of the forehead, face and eyebrows, 
evaluated as 30 percent disabling; and organic brain syndrome 
due to head trauma with seizures, evaluated as 10 percent 
disabling.  Service connection for bilateral perforations of 
the tympanic membranes and defective hearing have also been 
established, but are currently noncompensably evaluated.  The 
veteran has also established entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(o) and 38 C.F.R. 
§ 3.350(e).

2.  The veteran's disabilities do prevent him from dressing 
or undressing himself, keeping himself ordinarily clean and 
presentable, and protecting himself from the hazards or 
dangers incident to his daily environment.

3.  The evidence does not show that the veteran has an 
indwelling catheter, or needs other personal health-care 
services on a daily basis due to his service-connected 
disabilities.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher level of aid and 
attendance allowance, based on the need for regular aid and 
attendance by a claimant already entitled to special monthly 
compensation at the (o) or (p) rate, pursuant to 38 U.S.C.A. 
§ 1114(r)(1), are met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.350-3.352 (1999).

2.  The criteria for entitlement to a higher level of aid and 
attendance allowance, based on the need for a higher level of 
aid and attendance, pursuant to 38 U.S.C.A. § 1114(r)(2) are 
not met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.350-3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher rate of 
special monthly compensation, specifically, an entitlement to 
a higher rate of aid and attendance allowance on the basis of 
a need for aid and attendance.

The veteran has established service connection for bilateral 
defective vision with light perception, evaluated as 100 
percent disabling; amputation of the right forearm, evaluated 
as 70 percent disabling; post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling; nonunion of the 
right and left tibia and fibula, evaluated as 40 percent 
disabling; scars of the forehead, face and eyebrows, 
evaluated as 30 percent disabling; and organic brain syndrome 
due to head trauma with seizures, evaluated as 10 percent 
disabling.  Service connection for bilateral perforations of 
the tympanic membranes and defective hearing have also been 
established, but are currently noncompensably evaluated.  

The veteran has also established entitlement to special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(o)and 38 
C.F.R. § 3.350(e), from July 1992, on account of his 
blindness in both eyes having light perception only, 
anatomical loss of one hand and additional disabilities.  
Inasmuch as special monthly compensation at the subsection 
(l) rate (for regular aid and attendance) is a lesser 
included benefit of special monthly compensation at the 
maximum subsection (o) rate, which the veteran has been 
receiving for the last eight years, the crux of the veteran's 
present claim is whether he is entitled to a level of special 
monthly compensation at a rate higher than that provided 
under subsection (o).

Under the applicable criteria, a veteran receiving the 
maximum rate under 1114(o) or 1114(p) who is in need of 
regular aid and attendance or a higher level of care is 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r)(1)-(2) (West 1991).

This higher level of aid and attendance allowance is payable 
whether or not the need for regular aid and attendance or a 
higher level of care was a partial basis for entitlement to 
the maximum rate under 1114(o) or 1114(p), or was based on an 
independent factual determination.  38 C.F.R. § 3.350(h) 
(1999).

Determination as to the factual need for regular aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
considerations is given to such conditions as: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (not including adjustment of appliances that normal 
persons would be unable to adjust without aid); an inability 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; an inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition that, 
through its essential character, actually requires that the 
claimant remain in bed. It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352 (1999).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court), in 
discussing 38 C.F.R. § 3.352(a), noted (1) it is mandatory 
for VA to consider the enumerated factors within the 
regulation; (2) eligibility requires that at least one of the 
enumerated factors be present; and (3) the "particular 
personal function" refers to the enumerated factors.  Turco 
v. Brown, 9 Vet. App. 222 (1996).

Determination of the factual need for the higher level of aid 
and attendance of 38 U.S.C.A. § 1114(r)(2) is subject to the 
criteria of 38 C.F.R. § 3.352(b) (1999), which provides that 
a veteran is entitled to the higher level aid and attendance 
allowance when all three of the following conditions are met:

(1) The veteran is entitled to compensation authorized under 
38 U.S.C.A. § 1114(o) or 38 U.S.C.A. § 1114(p); and
(2) The veteran meets the requirements for entitlement to the 
regular aid and attendance allowance; and
(3) The veteran needs a "higher level of care" without which 
the veteran would require hospitalization, nursing home 
care, or other institutional care.

This "need for a higher level of care" has been determined 
to be the need for personal health-care services provided on 
a daily basis in the veteran's home by a person who is 
licensed to provide such services or who provides such 
services under the regular supervision of a licensed health- 
care professional. Personal health-care services include (but 
are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care professional 
to perform. A licensed health-care professional includes (but 
is not limited to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical nurse, or a physical 
therapist licensed to practice by a State or political 
subdivision thereof.  See 38 U.S.C.A. § 1114(r) (West 1991); 
38 C.F.R. § 3.352(b)(2) (1999).

The recent medical evidence consists of the veteran's VA 
rating examination reports dated from 1998 to February 2000.

Report of VA eye examination conducted in March 1998, 
indicated that the veteran was blind in both eyes, with hand 
motion only in the right eye and no light perception in the 
left eye.  On the special aid and attendance examination 
report, the VA physician indicated that the veteran was blind 
but was able to attend to the wants of nature, walk 
unassisted, dress himself, keep himself clean, and protect 
himself from hazards or danger.  The physician also checked 
the box stating that daily skilled services were not needed.  

Report of VA orthopedic examination conducted in July 1998, 
indicated that the veteran walked with a walking assist due 
to his defective vision, but was able to enter the room, seat 
himself, and disrobe without assistance.  His chief complaint 
was increased pain and fatigue in his service-connected right 
leg which made it difficult for him to shop and attend to his 
daily activities of living.  

Report of VA neurological examination conducted in July 1998, 
indicated that the veteran had a history of seizures, but 
these had not occurred since 1971.  The neurological 
examination was essentially normal.  For mental status, the 
physician referred to the findings of the veteran's recent VA 
psychiatric examination.  The diagnostic impression was:  
traumatic brain injury with subsequent generalized convulsive 
epilepsy, now in remission.

Report of VA psychiatric examination, also conducted in July 
1998, indicated current symptoms of nightmares, sleep 
difficulties, some hallucinations, avoidance, isolationism, 
depression and difficulty getting along with others.  The 
final diagnoses were:  1) PTSD, chronic delayed; and 2) 
organic brain syndrome with short-term memory problems, and 
some other behavioral difficulties.  The examiner assigned a 
GAF score of 65 based on the veteran's organic brain 
syndrome, and a GAF score of 45 based on the symptoms of the 
PTSD.

Report of VA examination of right amputated arm, dated 
November 1999, indicated that, based on questioning the 
veteran and physical examination, it was the examiner's 
opinion that there was no reason that aid and attendance 
would be required on the basis of his loss of forearm.  
However, an ophthalmologist would have to comment as to the 
need for aid and attendance based on his loss of vision.  

In November 1999, a VA aid and attendance examination report, 
VA Form 21-2680, was received signed by the VA eye examiner.  
On this form the box had been checked which stated the 
veteran required the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.  There were no 
findings other than the diagnosis of blindness, left eye, and 
hand motion vision, right eye.  

Thereafter, the VA eye examiner was requested to provide an 
addendum to explain what personal health services the veteran 
required on a daily basis due to his blindness.  The VA 
examiner provided an addendum, dated February 2000, in which 
he stated that the veteran "would have problems cooking, 
shopping, transportation, dress, and medications.  These are 
just a few of the things with which he would need help, not 
necessarily all on a daily basis, but he would need some aid 
and assistance because of his blindness."

In addition, the veteran has submitted written statements, to 
the effect, that he requires the aid and attendance of 
another because he cannot properly place his hearing aids or 
replace his prosthetic arm by himself.  He admitted he could 
usually undress himself, but with some difficulty.  He had 
difficulty with food preparation and traveling by himself.  
He paid someone else to do his shopping, housekeeping, and 
laundry.  

The Board finds that the evidence of record does support the 
veteran's contentions that he requires the regular aid and 
attendance of another.  The evidence shows that he needs such 
assistance to place his hearing aids and properly attach his 
prosthetic device as well as to assist in dressing.  
Furthermore, due to his blindness and loss of use of one 
hand, and additional service-connected disabilities, he 
requires such assistance to maintain himself and his home in 
a safe and healthy manner.  Thus, the Board finds that the 
veteran does meet the criteria for additional special monthly 
compensation based on the need for regular aid and attendance 
under 38 U.S.C.A. § 1114(r)(1).

The Board further finds, that the evidence of record does not 
support the veteran's contention of entitlement to a higher 
rate of special monthly compensation based on a higher level 
of aid and attendance under 38 U.S.C.A. § 1114(r)(2) .  As 
discussed above, the Board acknowledges that the veteran does 
apparently need some assistance in maintaining himself and 
his household.  However, there is no evidence that he needs 
personal health services on a daily basis that would require 
a medical professional to either perform or supervise the 
task.  Therefore, the Board finds that the preponderance of 
the evidence is clearly against the claim; thus, the doctrine 
of reasonable doubt is not for application in this case.  
Thus, the Board concludes that the veteran has not 
established entitlement to a higher level of aid and 
attendance, pursuant to 38 U.S.C.A. § 1114(r)(2).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a regular aid and attendance, 
pursuant to the criteria of 38 U.S.C.A. § 1114(r)(1), is 
granted.

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to the criteria of 38 U.S.C.A. 
§ 1114(r)(2), is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


